DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered.
 
Response to Amendment
The amendment filed on 06/25/2021 has been entered.  Claims 1, 7-8 and 18 have been amended; no claims have been canceled; and no new claims have been added.  Claims 1-20 remain pending in the application.

Response to Arguments
Applicant’s arguments with respect to allowability of claims 1-17 over the art of record have been considered, but are moot in view of the new grounds of rejection set forth herein.

Claim Objections
Claims 18-20 are objected to because in the second limitation of claim 18, “wherein the packet is destined for a destination endpoint device in the different OpenFlow domain” should be changed to --wherein the packet is destined for a destination endpoint device in a different 
	
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tekalp et al. (US PG Pub 2016/0254984 A1, hereinafter “Tekalp”) in view of Kwak et al. (US PG Pub 2016/0134527 A1, hereinafter “Kwak”), and further in view of Liang (US PG Pub 2017/0104672 A1, hereinafter “Liang”).
	Regarding claim 1, Tekalp teaches a computer program product comprising a non-transitory computer readable storage medium (¶ [0090]) having program instructions embodied therewith, the program instructions executable by a first controller device to cause the first controller device to: build a first local flow table that stores flow information regarding a same OpenFlow domain (¶ [0033] Openflow) as the first controller device (FIG. 6 step 704; ¶ [0088] database {i.e. flow table} is updated with . . . most current topology information {i.e. flow information} an SDN controller collects from its own network according to step 704; see also ¶¶ [0064], [0065], [0067] which describes intra-domain actual and summarized topology information that the SDN controller builds {i.e., flow information for the Openflow domain of the first controller device}); output the first local flow table to a second controller device residing in a different OpenFlow domain than the first controller device (¶¶ [0057] - [0058], [0067]); receive a second local flow table from the second controller device (¶¶ [0057] - [0058], [0067]), wherein the second local flow table stores flow information regarding a same OpenFlow domain as the second controller device (FIG. 6 step 704; ¶ [0088]; see also ¶¶ [0064], [0065], [0067] -- the full explanations as set forth above in the first limitation of claim 1 apply to the second local flow table build by the second controller device); and update the first local flow table based on receiving the second local flow table (FIG 6. Step 703; ¶ [0088] database {i.e. first local flow table} is updated with the network topology information received from SDN controllers of other domains).	
	Tekalp does not explicitly teach that the flow information is regarding endpoint devices in a same OpenFlow domain as the first and second controller devices, and does not teach wherein the flow information stored within first local flow table includes a mask of each of the endpoint devices connected to switches of the endpoint devices in the same OpenFlow domain as the first controller device; use the first local flow table to identify how to handle a packet received from an originating endpoint device of the endpoint devices in the same OpenFlow domain as the first controller device. 
	In analogous art, Kwak teaches that the flow information is regarding endpoint devices in a same OpenFlow domain as the first and second controller devices (FIG. 3 illustrating multi-domain routing control system including first controller device 310 including VNF Router 311, VNF controller 312, switches 11 and 80 under the control of first controller 310 (via VNF  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow information of Tekalp to incorporate information regarding endpoints as taught by Kwak.   One would have been motivated to do so in order to determine optimal routing paths between domains in a manner that reduces packet routing processing time, thereby reducing system latency.    (Kwak ¶¶ [0039] – [0040])
	The combination of Tekalp and Kwak does not explicitly teach wherein the flow information stored within first local flow table includes a mask of each of the endpoint devices connected to switches of the endpoint devices in the same OpenFlow domain as the first controller device; and use the first local flow table to identify how to handle a packet received from an originating endpoint device of the endpoint devices in the same OpenFlow domain as the first controller device.
	In analogous art, Liang teaches wherein the flow information stored within first local flow table (¶ [0134] layer 3 IP address routing table) includes a mask of each of the endpoint devices (¶ [0134] discloses that the table includes a mask, destination address and next-hop address.  The destination and next-hop addresses are addresses of devices to which a switch routes packets to, thus the addresses represent endpoint devices and the mask corresponds to the addresses/endpoint devices.  See also ¶¶ [0137] - [0138) connected to switches of the endpoint devices in the same OpenFlow domain as the first controller device (FIG. 1 illustrates that terminals (i.e. endpoint devices) are connected to switches of the terminals in the same Openflow domain (See ¶ [0003]) as the controller device depicted in FIG. 1.); and use the first local flow table to identify how to handle a packet received from an originating endpoint device of the endpoint devices in the same OpenFlow domain as the first controller device (FIG. 1 illustrating endpoint devices (i.e. Terminals) connected to Switches in the same Openflow domain as the Controller; ¶ [0003] discloses that the controller delivers selected optimal path to the switches in the form of an Openflow table so that the switches perform data flow forwarding (i.e. routing of packets) according to the Openflow table.  This is interpreted as the controller (via the switches) use the Openflow table (i.e. first local flow table) to identify how to handle a packet received from an originating endpoint device (i.e. Terminal) of the endpoint devices in the same Openflow domain as the first controller device (i.e. Controller)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tekalp and Kwak to include a mask of each endpoint device connected to switches of the endpoint devices as taught by Liang.  One would have been motivated to do so in order to implement a hybrid switch that supports switching between Openflow switching and conventional switching when problems occur in the control plane network, thereby enabling continuity of data routing which maximizes system throughput.  (Liang ¶¶ [0004] – [0005])
	
	Regarding claim 2, the combination of Tekalp, Kwak and Liang, specifically Tekalp, teaches wherein the program instructions further cause the first controller device to periodically communicate with the second controller device to synchronize the first local flow table of the first controller device with the second local flow table of the second controller device (¶¶ [0057] – [0058], [0064], [0067]; FIG. 6 step 704; ¶ [0088]).

	Regarding claim 9, the combination of Tekalp, Kwak and Liang, specifically Tekalp, teaches wherein the communication between the first controller device and the second controller device is performed directly via a controller channel (FIG. 1 channel 103; ¶ [0033]). 

Claims 3 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tekalp, in view of Kwak, in view of Liang, and further in view of  Gourlay (US Patent No. 6,850,980, hereinafter "Gourlay”).
	Regarding claim 3, the combination of Tekalp, Kwak and Liang does not teach wherein periodically communicating with the second controller device comprises: receiving a hash value of the second local flow table from the second controller device; and requesting an updated second local flow table from the second controller device when the hash value does not match a hash value of the first local flow table currently stored by the first controller device.
	In analogous art, Gourlay (cited in Applicant’s IDS filed on 09/24/2019) teaches wherein periodically communicating with the second controller device comprises: receiving a hash value of the second local flow table from the second controller device (col. 5, lines 44-51: assuming the information received indicates a higher version number of routing table already stored in cache reads on receiving a hash value of a local flow table); and requesting an updated second local flow table from the second controller device when the hash value does not match a hash value of the first local flow table currently stored by the first controller device (col. 5, lines 49-56: the cache will undertake to update the content, including requesting the new version of the content from the server 250, storing the new content in the cache, updating its local routing table with the new version number, and updating the time/date stamp).


	Regarding claim 4, Tekalp teaches wherein the program instructions further cause the first controller device to: update the first local flow table based on receiving an updated second local flow table (¶¶ [0057] – [0058], [0064], [0067]; FIG. 6 step 704; ¶ [0088]).  
	Tekalp does not teach output a hash value of the updated first local flow table to the second controller device.
	In analogous art, Gourlay teaches output a hash value of the updated first local flow table to the second controller device (col. 5, lines 36-43 serial/version number changes at website as content changes, updating a website accessible by other sites throughout the network reads on outputting a hash value to . . . the second controller device).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tekalp, Kwak Liang and Gourlay to implement the further teaching of Gourlay.  One would have been motivated to do so in order to maintain routing information on the network via switches and routers consistent, thereby ensuring that packets can be transmitted between endpoints most efficiently which minimizes system latency.  (Gourlay, col. 5, lines 55-58) 

	Regarding claim 5,Tekalp does not teach wherein the periodically communicating with the second controller device comprises periodically outputting a hash value of the local flow table currently stored by the first controller device to the second controller device..
	In analogous art, Gourlay teaches periodically outputting a hash value of the local flow table currently stored by the first controller device to the second controller device (col. 5, lines 36-43 serial/version number changes at website as content changes (reads on periodically), updating a website accessible by other sites throughout the network reads on outputting a hash value to . . . the second controller device).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tekalp, Kwak, Liang, and Gourlay for the communications from the controller device to the second controller device as taught by Tekalp to include periodic communication of a hash value as taught by Gourlay.  One would have been motivated to do so in order to maintain routing information on the network via switches and routers consistent, thereby ensuring that packets can be transmitted between endpoints most efficiently which minimizes system latency.  (Gourlay, col. 5, lines 55-58) 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tekalp, in view of Kwak, in view of Liang, and further in view of Lospoto et al., "Rethinking virtual private networks in the software-defined era," IFIP/IEEE International Symposium on Integrated Network Management (IM), Ottawa, ON, 2015, pp. 379-387 (hereinafter “Lospoto”).
	Regarding claim 6, the combination of Tekalp, Kwak and Liang does not explicitly teach wherein the first local flow table is output and the second local flow table is received via a virtual private network (VPN).
	In analogous art, Lospoto teaches wherein the first local flow table is output and the second local flow table is received via a virtual private network (VPN) (page 381, second full paragraph in column 1 through sixth full paragraph in column 2 teaches that a SDN controller, implementing Openflow rules, installs flow entries in flow tables along data paths in a 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tekalp, Kwak and Liang to implement the teaching of Lospoto.  One would have been motivated to do so in order to conjugate the effectiveness of traditional VPNs with the programmability of SDN. Control and predictability of network behaviors are enhanced by the centralized coordination enforced by the SDN controller, thereby maximizing routing efficiency in the network which reduces latency.   (Lospoto, Abstract page 379) 
	
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tekalp, in view of Kwak, in view of Liang, and further in view of Tang et al. (US PG Pub 2017/0078184 A1, hereinafter “Tang”).
	Regarding claim 7, the combination of Tekalp, Kwak and Liang does not explicitly teach wherein the building the first local flow table comprises receiving information from the switches of the endpoint devices in the same OpenFlow domain as the first controller device.
	In analogous art, Tang teaches wherein the building the first local flow table comprises receiving information from the switches of the endpoint devices in the same OpenFlow domain as the first controller device (¶ [0105] . . . if no flow table entry in the locally stored Flow Table matches the data packet, the OpenFlow switch may send the data packet or a packet header of the data packet to the SDN controller to determine a corresponding forwarding processing manner. The SDN controller feeds back, to the OpenFlow switch, a new flow table entry that matches the data packet. The OpenFlow switch then performs forwarding processing on the data packet according to the new flow table entry that is delivered by the SDN controller and that matches the data packet {i.e. building the local flow 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tekalp, Kwak and Liang for a controller to build the flow table using information received from a switch in its domain as taught by Tang.  One would have been motivated to do so in order to enable a network user to determine how to route a data packet and implement load balancing, thereby maximizing system resources and increasing system throughput.   (Tang ¶ [0105])

	Regarding claim 8, the combination of Tekalp, Kwak, Liang and Tang, specifically Tekalp, teaches wherein the flow information stored with first local flow table comprises one or more of the group consisting of: information identifying the switches in the OpenFlow domain of the first controller device (¶ [0064] intra-domain actual topology including actual connectivity between forwarders {i.e. switches} of a controller’s own SDN domain); information regarding which of the endpoint devices are connected to which of the switches; port numbers via which the endpoint devices are connected to the switches; a media access control address of each of the endpoint devices; and a prefix address of each of the endpoint devices.
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tekalp, in view of Kwak, in view of Liang, and further in view of Gorkemli et al. (US PG Pub 2014/0211661 A1, hereinafter “Gorkemli”).
	Regarding claim 10, the combination of Tekalp, Kwak and Liang does not explicitly teach wherein the communication between the first controller device and the second controller device is performed indirectly via respective edge devices of the OpenFlow domain of the first controller device and the OpenFlow domain of the second controller device.
	In analogous art, Gorkemli (cited in Applicant’s IDS filed on 09/24/2019) teaches wherein the communication between the first controller device and the second controller device is performed indirectly via respective edge devices of the OpenFlow domain of the first controller device and the OpenFlow domain of the second controller device (FIGs. 2B and 4; ¶¶ [0051], [0074] disclose a process by which first and second controllers in different subnets (i.e. domains) discover each other and can thereby communicate with each other via switches (i.e. edge devices) in their respective domains).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tekalp, Kwak and Liang for controllers in different domains to communicate with each other via switches in their respective domains as taught by Gorkemli.  One would have been motivated to do so in order to implement an efficient way for controllers in different domains to discover one another and cooperate to enable end-to-end services across multiple domains, thereby increasing system throughput.    (Gorkemli ¶ [0002])

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tekalp, in view of Kwak, in view of Liang, in view of Gorkemli, and further in view of Pani et al. (US Patent No. 9,621,453 B1, hereinafter “Pani”).
	Regarding claim 11, Tekalp does not explicitly teach wherein the packet is destined for a destination endpoint device in the same OpenFlow domain as the originating endpoint device.
	In analogous art, Pani teaches wherein the packet is destined for a destination endpoint device in the same OpenFlow domain as the originating endpoint device (FIG. 1A illustrating source 100 and destination 112 are in the same Openflow domain; col. 3 lines 39-
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tekalp, Kwak, Liang and Gorkemli to implement the teaching of Pani.  One would have been motivated to do so in order to identify all viable paths from a source to a destination in the most efficient manner, thereby minimizing the use of system resources which improves overall system performance.  (Pani, col. 1, lines 26-40)

	Regarding claim 12, Tekalp does not explicitly teach wherein the program instructions further cause the first controller device to route the packet to a switch within the same OpenFlow domain as the first controller device.
	In analogous art, Pani teaches wherein the program instructions further cause the first controller device to route the packet to a switch within the same OpenFlow domain as the first controller device (FIG. 1A illustrating network devices 102, 104, 106 through which packets are sent from source device 100 to destination device 112; col. 3 lines 26-28 disclose that the network devices 102, 104, 106 can be switches; FIG. 1A and col. 3 lines 29-34 disclose that packets from the source to the destination are routed to a switch 102 or 104 both of which are within the same Openflow domain as SDNC 110).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tekalp, Kwak, Liang, Gorkemli and Pani to implement the further teaching of Pani.  One would have been motivated to do so in order to identify all viable paths from a source to a destination in the most efficient manner, thereby minimizing the use of system resources which improves overall system performance.  (Pani, col. 1, lines 26-40)

	Regarding claim 13, Tekalp does not explicitly teach wherein: the originating endpoint device and the destination endpoint device are connected to the switch, and the switch transmits the packet from the originating endpoint device to the destination endpoint device.
	In analogous art, Pani teaches wherein: the originating endpoint device (FIG. 1A source 110) and the destination endpoint device (FIG. 1A destination 112) are connected to the switch (FIG. 1A network device2 104), and the switch transmits the packet from the originating endpoint device to the destination endpoint device (FIG. 1A path 130 from source 110 to destination 112 through network device2 104).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tekalp, Kwak, Liang, Gorkemli and Pani to implement the further teaching of Pani.  One would have been motivated to do so in order to identify all viable paths from a source to a destination in the most efficient manner, thereby minimizing the use of system resources which improves overall system performance.  (Pani, col. 1, lines 26-40)

	Regarding claim 14, Tekalp does not explicitly teach wherein the packet is destined for a destination endpoint device in the different OpenFlow domain.
	In analogous art, Pani teaches wherein the packet is destined for a destination endpoint device in the different OpenFlow domain (FIG. 1B illustrating that the destination endpoint device 112 is outside the domain (i.e. in a different OpenFlow domain) of the first Openflow controller (SDNC 1110).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tekalp, Kwak, Liang and Gorkemli to implement the teaching of Pani.  One would have been motivated to do so in order to identify all viable paths from a source to a destination in the most efficient manner, 

	Regarding claim 15, Tekalp does not explicitly teach wherein the program instructions further cause the first controller device to route the packet to an edge device of the edge devices of the OpenFlow domain of the first controller device.
	In analogous art, Pani teaches wherein the program instructions further cause the first controller device to route the packet to an edge device of the edge devices of the OpenFlow domain of the first controller device (FIG. 1B; col. 4, lines 53-58:  In some embodiments, the destination 112 may be outside the SDNC domain 108. FIG. 1B illustrates a network 182 where the destination 112 is outside the SDNC domain 108. If the destination 112 is outside the SDNC domain 108, the SDNC 110 may determine at least one egress switch 150 {reads on edge device} of the SDNC domain 108 to reach the destination 112).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tekalp, Kwak, Liang, Gorkemli and Pani to implement the further teaching of Pani.  One would have been motivated to do so in order to identify all viable paths from a source to a destination in the most efficient manner, thereby minimizing the use of system resources which improves overall system performance.  (Pani, col. 1, lines 26-40)

	Regarding claim 16, Tekalp does not explicitly teach wherein the edge device transmits the packet towards the destination endpoint device.
	In analogous art, Pani teaches wherein the edge device transmits the packet towards the destination endpoint device (FIG. 1B; col. 4, line 56 – col. 5, line 20).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tekalp, Kwak, Liang, 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tekalp, in view of Kwak, in view of Liang, in view of Gorkemli, in view of Pani, and further in view of Achler (US Patent No. 7,020,160 B1, hereinafter “Achler”).
	Regarding claim 17, the combination of Tekalp, Kwak, Liang, Gorkemli and Pani does not explicitly teach wherein the edge device performs encryption and decryption functions on behalf of the first controller.
	In analogous art, col. 12, lines 50-63 of Achler teaches that only switches at the edge of the network performs encryption/decryption for a given data flow.   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tekalp, Kwak, Liang, Gorkemli and Pani for the edge switch to perform encryption and decryption functions as taught by Achler on behalf of the first controller.  One would have been motivated to do so to ensure that encryption/decryption takes place only once through the network (i.e. at the edge of the particular domain), thereby allowing network providers to increase data security among network nodes without requiring an upgrade so that all network nodes are capable of encryption/decryption. (Achler:  col. 13, lines 2-5)

Allowable Subject Matter
Claims 18-20 are allowed.  As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US PG Pub 2015/0222543 A1 (Song et al.) – discloses virtual MAC address, mask-based, packet forwarding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413